Case 2:19-cr-20726-PDB-RSW ECF No. 74, PageID.555 Filed 06/15/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,             )
                                      )
            Plaintiff,                )
                                      )       Case No. 2:19-CR-20726-PDB-RSW
v.                                    )
                                      )       Hon. Paul D. Borman
EDWARD N. ROBINSON,                   )
                                      )
            Defendant.                )

DEFENDANT’S MOTION TO DELAY VOLUNTARY SURRENDER DATE

      COMES NOW Defendant Edward N. Robinson, by and through his

undersigned counsel, and respectfully moves this Court to extend his surrender date,

and in support of this Motion, Defendant shows to the Court the following:

      1.    On January 27, 2021, the Court presided over a hearing at which time

the disposition of this case was decided. Edward N. Robinson pleaded guilty to

conspiracy to embezzle union funds and conspiracy to defraud the United States in

violation of 18 U.S.C. § 371 and was sentenced to a total term of 12 months on both

counts, to run concurrently. The Court set a voluntary surrender date and Mr.

Robinson is currently scheduled to surrender on August 1, 2021 at 12:00 p.m.

      2.    Since sentencing, Mr. Robinson has been in and out of the hospital

several times with various issues. In March, he went to the hospital and had an

appendectomy. After staying there one week, he went home and then seven days

                                          1
Case 2:19-cr-20726-PDB-RSW ECF No. 74, PageID.556 Filed 06/15/21 Page 2 of 3




later, after throwing up blood, he went back in the hospital for three days. He went

back home and that same night went back to the emergency room. This time, a

gallstone was removed, they then removed his gallbladder and he was in the

hospital for another seven days. Subsequently, he had a thallium stress test

resulting in another stent being placed in the back of his heart. He now has

shingles, though that has not required a hospital visit.

      3.     More relevant to this specific Motion, deterioration of both his hip and

back has progressed to the point where his doctors informed him that he likely needs

both a hip replacement and back surgery, specifically decompression and posterior

lumbar fusion – one following the other after a period of healing. Attached hereto

and marked as Exhibit A is a letter from his primary orthopedic doctor.

      4.     Mr. Robinson’s back and hip pain and discomfort have significantly

increased since sentencing, and it appears there is not much choice other than going

forward with these surgeries.

      5.     The United States Attorney’s Office has no objection to this motion.

      6.     For these reasons, counsel and Mr. Robinson are seeking a delay in his

surrender date. We do not know the exact timing for these two procedures but wanted

to bring this to the Court’s attention as soon as possible. While we should know

more in the next few weeks, we believe the timing for these procedures and recovery

will certainly go beyond August 1, 2021.


                                           2
Case 2:19-cr-20726-PDB-RSW ECF No. 74, PageID.557 Filed 06/15/21 Page 3 of 3




Dated: June 15, 2021                    Respectfully submitted,

                                        DOWD BENNETT LLP

                                        By: /s/ James G. Martin
                                           James G. Martin
                                           7733 Forsyth Blvd., Suite 1900
                                           St. Louis, Missouri 63105
                                           314/889-7300 (phone)
                                           314/863-2111 (facsimile)
                                           jmartin@dowdbennett.com

                                        Attorneys for Defendant Edward N.
                                        Robinson

                           CERTIFICATE OF SERVICE

      I hereby certify that on June 15, 2021, the foregoing was filed using the

CM/ECF system, which will automatically provide notice to all attorneys of record

by electronic means.



                                           /s/ James G. Martin




                                       3
